BERDON, J.,
concurring in part and dissenting in part. I agree with part I of the majority opinion regarding *265the timeliness of the trial court’s decision. Nevertheless, I disagree with part II of the opinion.
Section 5.1.2 of the Redding zoning regulations (regulations) provides that before the named defendant, the zoning commission of the town of Redding (commission), may establish, alter or enlarge a use subject to a special permit, “[o]ne copy of the application . . . shall be referred within 10 days of receipt, by the Commission, to the following Town agencies with a request for an advisory report: Board of Selectmen, Conservation Commission, Health Department, Planning Commission.” (Emphasis added.) The majority holds that the word “shall” as used in this regulation is directory rather than mandatory and that, consequently, the commission in this case was not required to send a copy of the application for a special permit to the agencies specified in that section. In so concluding, the majority relies on the following principle of statutory construction: “The test to be applied in determining whether a statute is mandatory or directory is whether the prescribed mode of action is the essence of the thing to be accomplished, or in other words, whether it relates to a matter of substance or a matter of convenience. ... If it is a matter of substance, the statutory provision is mandatory. If, however, the legislative provision is designed to secure order, system and dispatch in the proceedings, it is generally held to be directory, especially where the requirement is stated in affirmative terms unaccompanied by negative words. . . . Such a statutory provision is one which prescribes what shall be done but does not invalidate action upon a failure to comply.” (Internal quotation marks omitted.) Katz v. Commissioner of Revenue Services, 234 Conn. 614, 617, 662 A.2d 762 (1995). Although I agree that the foregoing is a valid legal principle of statutory construction, I do not agree that it is applicable to the facts of this case.
*266What makes the latter principle inapplicable to the present case is the fact that the regulations at issue contain their own express instructions as to how the words employed in the regulations are to be interpreted. It is axiomatic that, before applying a rule of statutory construction, we first must look to the legislation itself — in this case the regulation — to determine whether the drafters expressly indicated the meaning to be assigned or the effect to be given to a particular provision of a regulation. “When the words of a statute are clear and unambiguous, we assume that the words themselves express the legislature’s intent and there is no need to look further for interpretative guidance.” Winchester Woods Associates v. Planning & Zoning Commission, 219 Conn. 303, 310, 592 A.2d 953 (1991); Stein v. Hillebrand, 240 Conn. 35, 40, 688 A.2d 1317 (1997).
Article VIII of the regulations specifically provides that the “[w]ords and phrases used in these Regulations have the conventional meanings established by standard dictionaries, except as defined in the following sections.” The sections that follow do not contain a definition of the word “shall.” In accordance with the directive contained in the regulations, therefore, we must look to the common dictionary definition for the meaning of the word “shall” as used in § 5.1.2. The common dictionary definition of “shall” is “will have to: must . . . used to express a command or exhortation . . . used in laws, regulations, or directives to express what is mandatory . . . .” Webster’s Third New International Dictionary. The result is that “shall” as used in § 5.1.2 is clearly mandatory.
Furthermore, the interpretation of shall as being mandatory is consistent with the obvious purpose of § 5.1.2. The purpose of the requirement that the agencies be given notice and an opportunity to comment is to assure that the commission has all the facts available to it *267and that its decision be an informed one. Facilitating comment from the other agencies is of considerable importance because decisions of the commission have the potential to adversely affect our fragile environment, as the facts of this case demonstrate.
In this case, the special permit that was granted by the commission allows use of the property as a horse farm housing a maximum of forty horses. One of the bases on which the plaintiffs objected to the issuing of the special permit pertained to the disposal of manure and urine and the effect that disposal would have on a nearby stream and wetland system. A second concern pertained to the danger of increased contamination and pollution of surface and groundwaters relied on by the plaintiffs for domestic use. In response to the initial application for a special permit to operate a horse farm, two of the town’s agencies had commented on the application and expressed concern about the environmental impact associated with granting the permit. The planning commission wrote a letter to the commission “stating its opinion that a horse farm is an appropriate use of land in Redding but that a ‘more appropriate and less sensitive site should be chosen.’ ” The conservation commission wrote to the commission “stating its opinion that use of the land for a riding academy was ‘not consistent with the mandate of the Conservation Commission to conserve and supervise [Redding’s] natural resources including water resources, nor its original purpose in recommending that [the subject property] remain as one unsubdividable parcel for the protection of the site . . . .’ ” It is noteworthy that additional comment by these agencies as well as comment by the board of selectmen and the town health department would have been germane to the commission’s decision on this application.
In light of the express provisions of the regulations themselves directing that all words be interpreted in *268accordance with their conventional dictionary meanings, and the important purposes to be served by § 5.1.2 that support an interpretation that would make that section mandatory, I would affirm the well reasoned opinion of the trial court concluding that § 5.1.2 is mandatory rather than directory.
Accordingly, I dissent.